DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020  have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), Annex IV, reads as follows:


The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the Limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the Limitation "non-Limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473(Fed. Cir. 1998).

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 18 defines a “A computer-readable medium storing computer instructions” embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In see Official Gazette Notice 1351 OG212, February 23, 2010).  That is, the scope of the presently claimed “computer-readable medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se.  The Examiner suggests amending the claim by adding the Limitation ”non-transitory” to the claim or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its 
 	The Examiner suggests amending the preamble of the claim as follows:
 	A non-transitory computer-readable medium storing computer instructions…

 	Claims 19-20 are being rejected as incorporating the deficiencies of the claim upon which each respective claim depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 10, 12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (Single Image Super-Resolution Using Deep CNN with Dense Skip Connections and Inception-ResNet) (Cited in IDS). 
 	As to independent claim 1, Chen discloses a computer-implemented method for increasing image resolution of a digital image (fast single-image super-resolution 

 	As to claim 3, Chen teaches the computer-implemented method, wherein the neural network model comprises an input layer, and the plurality of convolutional layers comprises four convolutional layers that are separate from the input layer (5-layer dense block – see Fig 2).

 	As to claim 4, Chen teaches the computer-implemented method, wherein the input layer is configured to receive the digital image, and an output layer of the four convolutional layers is configured to output the plurality of HR residual sub- images (by definition a 5-layer dense block includes an input layer and 4 convolution layer – see 

 	Claim 10 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the system claimed in claim 10.

 	Claim 12 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is method claim for the system claimed in claim 12.
 	 Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the computer-readable medium claimed in claim 18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable
Chen et al (NPL titled: Single Image Super-Resolution Using Deep CNN with Dense Skip Connections and Inception-ResNet) in view of Yang et al (NPL titled: Video Super-Resolution Based on Spatial-Temporal Recurrent Residual Networks). 
 	As to claim 2, Chen teaches the computer-implemented method, further comprising: wherein the generating of the HR image corresponding to the digital image comprises combining the HR residual image and the base HR image (bi-cubic up-sampled image added back to image data outputted from the 1x1 CNN – see Fig. 1); however, Chen does not expressly disclose pixel shifting the plurality of HR residual sub-images to generate an HR residual image.
 	Yang discloses a video super-resolution method pixel shifting the plurality of HR residual sub-images to generate an HR residual image (see section 5.1).
 	Chen and Yang are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the video super-resolution method of Yang into fast single-image super-resolution reconstruction of Chen to reconstruct an HR frame from a single LR frame by using a CNN model to extract features from LR frames and then map them to HR one (see section 4.1, [p][001]).
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 11 is rejected for the same reasons as set forth in the rejection of the claim 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable
Chen et al (NPL titled: Single Image Super-Resolution Using Deep CNN with Dense Skip Connections and Inception-ResNet) in view of Lim et al (NPL titled: Enhanced Deep Residual Networks for Single Image Super-Resolution).
 	 As to claim 6, Chen does not teach the computer-implemented, further comprising: training the neural network model with a plurality of training image sets derived from a training image, each training image set of the plurality of training image sets comprising: an LR image corresponding to the training image, the LR image having a degraded image quality and configured as an input to the neural network model; and a plurality of HR residual sub-images corresponding to the training image and configured as a target output of the neural network model.
 	Lim discloses an enhanced deep residual networks including  an LR image corresponding to the training image, the LR image having a degraded image quality  and configured as an input to the neural network model (see section 4.2); and a plurality of HR residual sub-images corresponding to the training image and configured as a target output of the neural network model (see section 4.2).
 	Chen and Lim are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the enhanced deep residual networks of Lim  into fast single-image super-resolution reconstruction of Chen to reconstruct a 
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
	
	Claim 14 is rejected for the same reasons as set forth in the rejection of the claim 6, as claim 6 is method claim for the system claimed in claim 14.
	

Allowable Subject Matter
Claims 5, 7-9, 13, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the Limitations of the base claim and any intervening claims.
(As to claims 5 and 13) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: 
(As to claim 7-9, 15-17 and 19-20) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein training the neural network model further comprises: filtering the training image using a low-pass filter to generate a filtered image; downsampling the filtered image to generate a downsampled LR image; and degrading image quality of the downsampled LR image by adding noise and artifacts, to generate the LR image corresponding to the training image.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al (NPL titled: Densely Connected Convolutional Networks) discloses a 5-layer dense block with a growth rate of k = 4.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663
March 26, 2021